                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

 UNITED STATES OF AMERICA                     )
                                              )    NO. 1:18-cr-00003
 v.                                           )    JUDGE RICHARDSON
                                              )
 DIMAYO L. BIRDSONG                           )

                                        ORDER

      For the reasons discussed in the accompanying Memorandum Opinion, Defendant’s

Motion to Suppress (Doc. No. 21) is DENIED.

      IT IS SO ORDERED.



                                                  ____________________________________
                                                  ELI RICHARDSON
                                                  UNITED STATES DISTRICT JUDGE
